       Case 1:18-cv-08100-PAC Document 9 Filed 10/17/18 Page 1 of 1




ROBERT C. ADLER,

                                    Plaintiff,            CLERK'S CERTIFICATE
                                                              OF DEFAULT
                       -against-

PA YWARD, INC. d/b/a KRAKEN,                              Civil Action

                                    Defendant.


                I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern

District of New York, do hereby certify that this action was commenced on September 5, 2018

with the filing of a summons and complaint, a copy of the summons and complaint was served

on defendant by serving defendant's in-house counsel and an Acknowledgement of Service so

indicating was therefore filed on October 16, 2018, at Docket Number 5.

                I further certify that the docket entries indicate that the defendant has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the defendant is

hereby noted.

Dated: New York, New York
       October \/ , 20 I 8

                                                 RUBY J. KRAJICK
                                                   Clerk of Court


                                       By:   -~;/(~/)~1vQ,~0LWJ---'---=-A-'~
                                                    Deputy Clerk   ~
